Citation Nr: 1720850	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-09 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a cardiac disability, to include valvular heart disease. 

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.S. § 1114(s).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to December 2, 2014. 


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1999 to August 2003 and from November 2006 to November 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

On appeal, but requiring recharacterization, is the RO's denial of a claim for entitlement to a compensable rating for Wolff-Parkinson-White syndrome (WPW syndrome).  Service treatment records, VA treatment records, and private treatment records make multiple references to diagnoses, history, and treatment for tricuspid and aortic regurgitation as well as valvular heart disease.  The May 2015 VA examiner opined that a more accurate diagnosis of the Veteran's cardiac disability includes valvular heart disease.  As further explained below, the severity of the Veteran's cardiac disability is more accurately rated under Diagnostic Code 7000, rather than Diagnostic Code 7010, related to supraventricular arrhythmias.  The change to the Veteran's claim is reflected on the title page. 

In light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to special monthly compensation at the housebound rate.  As such, the Board has identified the issue on appeal as stated on the title page.  As detailed below, SMC at the housebound rate is warranted effective December 2, 2014. 

The issue of entitlement to a TDIU due to service-connected valvular heart disease has also been raised by the Veteran during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  However, as the Veteran is in receipt of both a 100 percent combined schedular rating and now SMC under 38 U.S.C.S. § 1114(s) from December 2, 2014, the issue of entitlement to a TDIU is moot from that date, forward.  See Buie, 24 Vet. App. at 250; Bradley, 22 Vet. App. at 294; DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)). Thus, the issue currently on appeal is entitlement to a TDIU due to service-connected disabilities prior to December 2, 2014, and it has been characterized as such on the title page.

The issue of erectile dysfunction secondary to his service-connected cardiac disability has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACTS

1.  Prior to March 27, 2013, the disability picture associated with the Veteran's cardiac disability most closely approximated the criteria for a 30 percent disability evaluation, based on echocardiograms that revealed cardiac dilation.

2. From March 27, 2013 to the present, the disability picture associated with the Veteran's cardiac disability most closely approximated the criteria for a 60 percent disability evaluation, based on evidence that showed workload of greater than three METs but not greater than five METs and resulted in symptoms of dyspnea, fatigue, and dizziness. 

3.  In addition to PTSD, rated 100 percent disabling, the Veteran has had additional service connected disabilities of a cardiac disability, low back strain, right gamekeeper's thumb, and abscess, rated as 70 percent disabling in combination since December 2, 2014.


4.  Prior to January 18, 2012, the Veteran's service-connected disabilities did not preclude him from securing or following a substantially gainful occupation.  

5.  From January 18, 2012, the competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities as likely as not preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

1.  The criteria for the assignment of a 30 percent rating, but no higher, for the Veteran's cardiac disability for the period prior to March 27, 2013 have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7000 (2016).

2.  The criteria for the assignment of a 60 percent rating, but no higher, for the Veteran's cardiac disability for the period from March 27, 2013 to the present have been met.  38 U.S.C.S. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7000.

3.  The criteria for special monthly compensation at the housebound rate have been met, effective December 2, 2014.  38 U.S.C.S. §§ 1114(s), 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.350 (2016).

4.  Prior to January 18, 2012, the criteria for a TDIU have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

5.  The criteria for a TDIU have been met from January 18, 2012 to December 1, 2014.  38 U.S.C.S. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Valvular Heart Disease 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from a disability.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Presently, the Veteran's cardiac disability is rated under 38 C.F.R. § 4.104, Diagnostic Code 7010, applicable to supraventricular arrhythmias.  The Veteran is in receipt of a noncompensable disability rating, effective November 17, 2010.  After review of the whole record, the Board finds that the Veteran's cardiac disability is more appropriately rated under Diagnostic Code 7000, addressing valvular heart disease.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Under Diagnostic Code 7000 valvular heart disease (including rheumatic heart disease), a 10 percent rating is assigned when there is evidence of a workload of greater than seven METs but not greater than ten METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of continuous medication required. 

A 30 percent rating is assigned when symptoms manifest in the following ways: a workload of greater than five METs but not greater than seven METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7000.

A 60 percent rating is assigned when the symptoms manifest in the following ways: more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

Finally, a 100 percent rating is assigned during active infection with valvular heart damage and for three months following cessation of therapy for the active infection, and thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Additionally, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Turning to the medical evidence of record, March 2009 service treatment records first documented a diagnosis of WPW syndrome.  In April 2010, the Veteran underwent an echocardiogram.  While the Veteran's service treatment records did not include a copy of the echocardiogram, the August 2010 service treatment records indicated that the April 2010 echocardiogram revealed "possible bicuspid valve and mild to mod aortic regurg and a stress echo that was normal." 

The Veteran underwent another echocardiogram in August 2010 at the Naval Hospital in Camp Pendleton in California.  This echocardiogram was included in the Veteran's service treatment records.  The echocardiogram showed a normal left ventricle, size, wall thickness, and function.  But, the echocardiogram revealed bicuspid aortic valve with moderate aortic regurgitation, mitral valve prolapse, tricuspid regurgitation, and mildly dilated inferior vena cava. 

The Veteran was afforded a VA examination in January 2011.  There, the examiner noted that he did not review the Veteran's claims file.  At the examination, the Veteran reported running three miles and completing one hundred push-ups each day with no cardiac symptoms.  The examiner diagnosed the Veteran with WPW syndrome, not on any medication, not requiring any percutaneous cardiac interventions, and currently asymptomatic.  

In September 2011, the Veteran underwent another echocardiogram.  The September 2011 echocardiogram revealed mild right atrial enlargement, mild tricuspid regurgitation, aortic insufficiency, ejection fraction at 57 percent, and the left ventricle was normal in size and function.  Also that month, the Veteran underwent an exercise stress test.  The test revealed a METs score of 12.9.   

In February 2013, the Veteran was afforded a VA cardiovascular examination.  An echocardiogram revealed bradycardia, rightward axis, and borderline "ECG."  Also, the VA examiner documented diagnoses of WPW syndrome and cardiac arrhythmia. 

March 2013 private treatment records documented electrocardiogram findings from the Tri-City Medical Center.  The electrocardiogram revealed sinus rhythm, "T wave" abnormality, possible anterior ischemia, and mild right axis deviation; but, the results were not consistent with WPW syndrome.  Later that month, the Veteran underwent an echocardiogram at California Costal Cardiology, PC.  The echocardiogram revealed the left ventricle was normal in size and function, ejection fraction at 65 percent, mildly enlarged right atrium, bicuspid aortic valve with moderate aortic insufficiency, mild to moderate tricuspid regurgitation, and mild pulmonary insufficiency.  On March 26, 2013, Dr. Robert W. Orr implanted a loop recorder device on the Veteran's heart.  Prior to the implantation, Dr. Orr expressed a concern about the Veteran's recurring syncope episodes.  Dr. Orr noted that the loop recorder was intended to provide more insight into the Veteran's cardiac condition.  In April 2013, the Veteran underwent a nuclear stress test.  From the test results, Dr. Orr concluded that the exercise tolerance test is non-diagnostic for ischemia with normal wall motion.   

The loop recorder did not reveal any abnormalities in March 2013, April 2013, May 2013, or June 2013.  In July 2013, the loop recorder revealed that the Veteran's heart rate would occasionally decrease to about 40 beats per minute.  

In August 2015, the Veteran was afforded a VA examination.  There, the Veteran reported experiencing symptoms related to WPW syndrome one to two times a day, lasting two to seven minutes.  The echocardiogram revealed ejection fraction at 55 percent, the wall motion and wall thickness normal, and no evidence of hypertrophy or cardiac dilation.  In addition, the examiner performed an interview-based METs test.  At the lowest level of activity, the Veteran reported feeling dyspnea, fatigue, and dizziness.  The examiner recorded the METs level as greater than three but not greater than five.  Following diagnostic testing, the Veteran was diagnosed with supraventricular arrhythmia, valvular heart disease, status post radiofrequency ablation for WPW syndrome with "brady arrhythmia," and mild to moderate aortic regurgitation.  In explaining the change in the Veteran's diagnoses, the examiner remarked: "For the VA established diagnosis of Wolff Parkinson White syndrome, the diagnosis is changed and it is a more accurate diagnosis, as the claimant underwent a further procedure.  The rationale is the subjective history and evidence of a monitor on the anterior chest."

The Board finds that Diagnostic Code 7000, pertaining to valvular heart disease, to is the more appropriate diagnostic code.  The August 2015 VA examiner noted that the Veteran's more accurate diagnosis includes valvular heart disease.  To support the new diagnosis, the examiner relied on the Veteran's medical history and the loop recorder implantation.  August 2010 service treatment records first documented aortic regurgitation.  Also, September 2011 and February 2013 treatment records recorded tricuspid regurgitation and aortic insufficiency.  The Board also notes that Dr. Orr implanted the loop monitor to gain a fuller picture of the Veteran's cardiac condition.  In contrast, the Veteran's WPW syndrome symptoms have not been consistently documented throughout the claim period.  Specifically, in March 2013, the Veteran was asymptomatic of WPW syndrome.  The Veteran consistently reported complaints of dizziness, chest pain, and a rapid heartbeat throughout the claim period.  In light of the consistent reports of cardiac insufficiency, the loop recorder implant, and the VA examiner's new diagnosis of valvular heart disease, the Board rates the Veteran's cardiac disability under Diagnostic Code 7000, addressing valvular heart disease.  See Butts, 5 Vet. App. at 539; see 38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 261-62 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).

The evidence of record demonstrates that the Veteran's cardiac disability warrants a 30 percent rating prior to March 27, 2013.  Echocardiograms revealed cardiac dilation in August 2010, September 2011, and March 2013.  Specifically, August 2010 service treatment records documented a mildly dilated inferior vena cava, September 2011 private treatment records documented mild right atrial enlargement, and the March 2013 private treatment records documented mildly enlarged right atrium.  As confirmed cardiac dilatation is one of the criteria for a 30 percent rating, the Board concludes that a 30 percent rating is warranted under Diagnostic Code 7000.  See 38 C.F.R. § 4.104, Diagnostic Code 7000. 

However, the evidence of record does not demonstrate that the Veteran's cardiac disability warrants a disability rating in excess of 30 percent for this time period.  Specifically, evidence during this period fails to demonstrate more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against this portion of the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

Turning next to the period after March 27, 2013, the evidence for consideration includes a May 2015 VA examination which included an interview-based METs test resulting in a score of greater than three but not greater than five METs.  Further, the Veteran reported dyspnea, fatigue, and dizziness during the lowest level of activity.  The VA examiner relied on the Veteran's entire medical and evidence of the loop recorder to support the new diagnosis.  As a METs score greater than 3 METs but not greater than five METs fits squarely within the criteria for a 60 percent rating, an increased rating of 60 percent is warranted under Diagnostic Code 7000 for the period since March 27, 2013.  See 38 C.F.R. § 4.104, Diagnostic Code 7000. 

However, the evidence of record does not demonstrate that the Veteran's cardiac disability warrants a disability rating in excess of 60 percent for this time period.  Specifically, the record does contain either evidence of an active infection with valvular heart damage or valvular heart disease resulting in: chronic congestive heart failure, or; workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against a rating higher than 60 percent for this period, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

II.  SMC 

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie, 24 Vet. App. at 250; AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. at 294.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.S § 1114.  See Bradley, 22 Vet. App. at 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.S. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, § 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

SMC is also payable if a veteran is permanently housebound.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. §  3.350(i).  The law provides for two avenues through which to receive this benefit: "statutorily housebound," see 38 C.F.R. §  3.350(i)(1), and "housebound-in-fact," see 38 C.F.R. §  3.350(i)(2).  Under both avenues, the veteran must first have a single service-connected disability rated as 100 percent disabling.  38 C.F.R. §  3.350(i).  To be found statutorily housebound, the veteran must have additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. §  3.350(i)(1).  To be found housebound-in-fact, the Veteran must be permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i)(2).  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id. 

Here, in a September 2015 rating decision, the RO awarded the Veteran 100 percent disability rating for his PTSD disability, effective December 2, 2014.  For SMC purposes, this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 251; see also Bradley, 22 Vet. App. at 293.  From December 2, 2014, the Veteran was rated a combined 70 percent disability rating for his service-connected disabilities, to include a cardiac disability, low back strain, right gamekeeper's thumb, and abscess.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective December 2, 2014.

III.  TDIU

As discussed in the Introduction, the issue before the Board is whether the Veteran is entitled to a TDIU prior to December 2, 2014. 

VA has a duty to maximize benefits.  See AB, 6 Vet. App. at 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (2008) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  In Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  22 Vet. App. 447 (2009).  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board first considers whether the Veteran is entitled to a TDIU prior to January 18, 2012.  Prior to January 18, 2012, the Veteran did not meet the schedular requirements for a TDIU.  Service connection was in effect for low back strain (rated as noncompensable), right gamekeeper's thumb (rated as noncompensable), cardiac disability (now, rated as 30 percent disabling), and abscess (rated as noncompensable).  Because none of the disabilities are rated at 40 percent disabling or higher, the Veteran is not entitled to a TDIU on a schedular basis prior to January 18, 2012.  See 38 C.F.R. § 4.16.

The Board also finds that referral for consideration of a TDIU on an extraschedular basis is not warranted, as the most probative evidence does not show that the Veteran was precluded from obtaining or maintaining employment due to his service connected disabilities during this time period. 

In April 2011, the Veteran filed an application for increased compensation based on unemployability.  There, the Veteran indicated that back pain, a loose wrist, WPW syndrome, and colon problems prevented him from securing and following substantially gainful occupation.  

In 2011, the Veteran applied for social security benefits.  In the Veteran's application for benefits, the Veteran reported working as an expeditionary airfield technician between June 1999 and November 2009 and a limited desk duty between November 2009 and November 2010.  The Veteran reported that he had been unemployed since that time.  The Veteran's reports of work history indicated that he was able to work "limited desk duty" within a year of filing the application. The Veteran also reported that "heart disease and leaky valve" limited his ability to work.  In September 2011, the Social Security Administration determined that the Veteran had some limitation for certain work activities; however, "these limitations would not prevent the individual from performing past relevant work . . . ." Following the Veteran's application for reconsideration, the Social Security Administration in September 2011 confirmed its determination. 

During the January 2011 VA cardiovascular examination discussed above, the Veteran reported running three miles and completing one hundred push-ups each day with no cardiac symptoms.

The Veteran's recent work history, reports of physical capabilities, and the findings of the Social Security Administration reveal that the Veteran was capable of securing and following substantially gainful occupation for the period prior to January 18, 2012.  Accordingly, the criteria for TDIU are not met, referral for extraschedular consideration is not warranted, and this portion of the claim is denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

Next, the Board considers whether the Veteran is entitled to a TDIU between January 18, 2012 and December 1, 2014.  As an initial determination, Board concludes that for this period, the Veteran meets the schedular criteria for a TDIU because he was service connected for PTSD (rated as 70 percent disabling) from January 18, 2012 to December 1, 2014.  

In January 2012, the Veteran's representative maintained that the Veteran's service-connected disabilities prevented him from securing gainful unemployment.  Later, the Veteran filed his claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

In a June 2013 letter, the Veteran stated that he been denied employment because of his heart condition.  The Veteran further indicated that his unemployability had placed a financial strain on him and his family.  

In July 2013, the Veteran was afforded a VA examination related to his PTSD and depression.  During the examination, the examiner observed a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting, and suicidal ideations.  Further, the examiner documented chronic symptoms of depression and PTSD, avoidance to drive a vehicle due to anxiety, and avoidance of crowds.  

In July 2014, the Veteran filed an application for increased compensation based on unemployability.  While the Veteran did not detail the severity of his service-connected disabilities, the Veteran stated that his WPW syndrome, low back stain, PTSD, and major depressive disorder prevented him from maintaining a gainful occupation. 

The Board finds probative the Veteran's consistent assertions, specifically on January 2012, June 2013, and July 2014, that his service-connected PTSD and cardiac disability have prevented him from securing substantially gainful employment since January 18, 2012.  The July 2013 VA examination further supported the Veteran's position.  In particular, the VA examiner's finding that the Veteran experiences difficulty in adapting to stressful circumstances, including work or a work-like setting, is highly probative.
 
After review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  In making that determination, the Board has considered the Veteran's education, employment history, and his level of disability due to his service-connected disabilities.  Accordingly, resolving all doubt in his favor, the criteria for a TDIU have been met, and entitlement to a TDIU is granted for the time period between January 18, 2012 and December 1, 2014.  As of December 2, 2014, a 100 percent disability rating is effective, as discussed above.  As such, entitlement to a TDIU as of that date is moot, as TDIU is a lesser benefit than a total schedular disability rating.


ORDER

An increased disability rating of 30 percent, but no higher, for the cardiac disability is granted, prior to March 27, 2013.

An increased disability rating of 60 percent, but no higher, for the cardiac disability is granted, from March 27, 2013 to the present.

Special monthly compensation at the housebound rate under 38 U.S.C.S. § 1114(s) is granted, effective December 2, 2104.

A total disability rating based on individual unemployability due to service-connected disabilities is granted, for the period between January 18, 2012 and December 1, 2014.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


